EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The decision of EPO to grant a patent to Application No 19153183.9 - 1108 / 3518306 (European counterpart of the instant Application) issued on 10/15/2020 is noted by Examiner.
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 10/29/2020
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason C. Martone on 04/05/2021.

The application has been amended as follows: 
Claim 2 has been cancelled.
Claims 20-23 have been rejoined.
Claims 1 and 20 have been rewritten as follows:
Claim 1.  A secondary battery comprising:

a pouch exterior case comprising a planar long side region and a short side region to surround the electrode assembly; and
adhesives in a dot array configuration at an outermost portion of the electrode assembly facing the planar long side region of the pouch exterior case [[.]],
wherein a dot size to pitch ratio of the adhesives in the dot array configuration is in a range from 0.7 to 1.4.

Claim 20	A manufacturing method of a secondary battery, the
manufacturing method comprising:
providing an electrode assembly comprising a first electrode plate, a second
electrode plate, and a separator between the first electrode plate and the second
electrode plate;
dispensing adhesives to an outermost portion of the electrode assembly in a dot
array configuration;
accommodating the electrode assembly having the adhesives dispensed thereto
in a pouch exterior case comprising planar long side regions and short side regions to
surround the electrode assembly, wherein the outermost portion of the electrode
assembly having the adhesives dispensed thereto faces at least one of the planar long
side regions; and

adhesives, and the electrode assembly, such that a dot size to pitch ratio of the
adhesives in the dot array configuration is in a range from 0.7 to 1.4,
wherein before compressing the planar long side regions of the pouch exterior
case, the adhesives, and the electrode assembly, a dot size to pitch ratio of the
adhesives is in a range from 0.5 to 1.0.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record-EP 2375472, JP2015103370, US 20020161617, US 20150104684, US 20060093905 , US 20140373343- fail to teach or suggest the combination of limitations of claims 1 and 20.
In addition, Applicant arguments in support of criticality of the claimed range in the limitation: “a dot size to pitch ratio of the adhesives in the dot array configuration is in a range from 0.7 to 1.4” (Arguments, p.9) is found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3-23 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727